DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 

2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-10 are related to a system, and claims 11-20 are also related to a method (i.e., a process). Accordingly, these claims are all within at least one of the four statutory categories.

2019 PEG: Step 2A- Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.

Representative independent claim 1 includes limitations that recite at least one abstract idea. Specifically, independent claim 1 recites:

A system for tracking clinical samples and clinical trials, the system comprising: a distributed ledger for enforcing one or more smart contracts; 
a plurality of entities joined to the distributed ledger, the plurality of entities comprising 
a trial sponsor entity, 
a trial site entity, 
a laboratory entity, and 
a research organization entity;
a plurality of enterprise systems, wherein each entity of the plurality of entities comprises a corresponding enterprise system of the plurality of enterprise systems; 
a plurality of nodes corresponding to the plurality of entities, wherein a corresponding node of the plurality of nodes communicates with the corresponding enterprise system of the plurality of entities using an applications programming interface (API) to communicate with the distributed ledger; and 
a management application, wherein the plurality of entities communicate using the API to engage in one or more smart contracts managed by the distributed ledger and related to the clinical samples and the clinical trials, and wherein the management application provides a trusted user interface into the status of the one or more smart contracts.

The Examiner submits that the foregoing underlined limitations constitute a “managing human interactions”, because “tracking” clinical samples and clinical trials among the entities of a trial sponsor, trial site, laboratory and research organization are activities related to the management of clinical trial data.

The abstract idea recited in claim 11 is similar to that of claim 1.

Any limitations not identified above as part of a mental process are deemed “additional elements” and will be discussed in further detail below. 

Accordingly, the claim as a whole recites at least one abstract idea.

Furthermore, dependent claims further define the at least one abstract idea, and thus fails to make the abstract idea any less abstract as noted below:

Claims 2 and 12 recite sample management with information of the chain of custody of samples and results of clinical trials, and thus further describes the management of data as part of the abstract idea. Claims 3 and 13 recite the limitation of “conduct and run tests, and thus further describes the management of data as part of the abstract idea. Claims 4 and 14 recite the limitation of “identifying” patients and “collect” samples, and thus further describes the management of data as part of the abstract idea. Claims 5 and 15 recite the limitation of “analyzing” samples, and thus further describes the management of data as part of the abstract idea. Claims 6 and 16 recite the limitation of “tracking” data related to clinical samples and trials as the clinical samples and trials proceed through the plurality of entities, and thus further describes the management of data as part of the abstract idea. Claims 8 and 18 recite the limitation of “governing” one or more of a custody or a laboratory test of the clinical samples and the clinical trials, and thus further describes the management of data as part of the abstract idea.

2019 PEG: Step 2A- Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrates the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exceptions into a “practical application.”

In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

A system for tracking clinical samples and clinical trials, the system comprising: a distributed ledger for enforcing one or more smart contracts; 
a plurality of entities joined to the distributed ledger, the plurality of entities comprising (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f))
a trial sponsor entity, 
a trial site entity, 
a laboratory entity, and 
a research organization entity;
a plurality of enterprise systems, wherein each entity of the plurality of entities comprises a corresponding enterprise system of the plurality of enterprise systems; (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f))
a plurality of nodes corresponding to the plurality of entities, wherein a corresponding node of the plurality of nodes communicates with the corresponding enterprise system of the plurality of entities using an applications programming interface (API) to communicate with the distributed ledger; and (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f))
a management application, wherein the plurality of entities communicate using the API to engage in one or more smart contracts managed by the distributed ledger and (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)) related to the clinical samples and the clinical trials, and wherein the management application provides a trusted user interface into the status of the one or more smart contracts (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)).

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.

Regarding the additional limitation of a distributed ledger for enforcing one or more smart contracts, a plurality of entities joined to the distributed ledger, a plurality of enterprise systems, wherein each entity of the plurality of entities comprises a corresponding enterprise system of the plurality of enterprise systems, a plurality of nodes corresponding to the plurality of entities, wherein a corresponding node of the plurality of nodes communicates with the corresponding enterprise system of the plurality of entities using an applications programming interface (API) to communicate with the distributed ledger, a management application, wherein the plurality of entities communicate using the API to engage in one or more smart contracts managed by the distributed ledger, and wherein the management application provides a trusted user interface into the status of the one or more smart contracts the Examiner submits that these limitations amount to merely using software to tailor information and provide it to the user on a generic computer (see MPEP § 2106.05(f)). [0064-0066] of Applicant’s Specification recites the details of having entities having access to a “distributed ledger” with “nodes” connected to the enterprises system using an “API” to contact with the ledger and establishing “smart contracts” with the entities to establish a trusted user interface; these limitations recite the use of blockchains technologies to carry out the abstract idea of managing clinical samples with no indication of a technological improvement of distributed ledger technology, and is thus merely computer implementation.

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to manage clinical samples, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05).

For these reasons, the independent claims do not recite additional elements that integrate the judicial exception into a practical application.

The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set below:

Claims 7 and 17 recite the use of a notary entity for validating transactions on the ledger, and thus further recites mere computer implementation using distributed ledger technologies. Claims 9 and 19 recite the use of the distributed ledger on a cloud-based platform, and thus further recites mere computer implementation using cloud based server implementation.  Claims 10 and 20 recite the distributed ledger comprising a blockchain, which further describes the mere computer implementation using distributed ledger technologies.

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.

Regarding the additional limitation of a distributed ledger for enforcing one or more smart contracts, a plurality of entities joined to the distributed ledger, a plurality of enterprise systems, wherein each entity of the plurality of entities comprises a corresponding enterprise system of the plurality of enterprise systems, a plurality of nodes corresponding to the plurality of entities, wherein a corresponding node of the plurality of nodes communicates with the corresponding enterprise system of the plurality of entities using an applications programming interface (API) to communicate with the distributed ledger, a management application, wherein the plurality of entities communicate using the API to engage in one or more smart contracts managed by the distributed ledger, and wherein the management application provides a trusted user interface into the status of the one or more smart contracts the Examiner submits that these limitations amount to merely using software to tailor information and provide it to the user on a generic computer (see MPEP § 2106.05(f)). [0064-0066] of Applicant’s Specification recites the details of having entities having access to a “distributed ledger” with “nodes” connected to the enterprises system using an “API” to contact with the ledger and establishing “smart contracts” with the entities to establish a trusted user interface; these limitations recite the use of blockchains technologies to carry out the abstract idea of managing clinical samples with no indication of a technological improvement of distributed ledger technology, and is thus merely computer implementation. Prior art including NPL “TrialChain: A blockchain-based platform to validate data integrity in large, biomedical research studies” to Dai et al. teaches of using blockchain technologies to generally manage clinical trial samples data, thus indicating that the use of the blockchain provides well-understood, routine and conventional activities.

The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exceptions for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  

For the reasons stated, the claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 USC 101. Therefore, claims 1-20 are rejected under 35 USC 101 as being directed to non-statutory subject matter.


Allowable Subject Matter
The following references have been considered as relevant, however do not teach the invention individually nor in combination:
US-20180082043-A1 to Witchey et al. teaches of tracking biological samples via a storage facility that is managed within a blockchain, however does not teach a system for tracking clinical samples and clinical trials, the system comprising: a distributed ledger for enforcing one or more smart contracts; a plurality of entities joined to the distributed ledger, the plurality of entities comprising a trial sponsor entity, a trial site entity, a laboratory entity, and a research organization entity.
WO-2020236481-A1 to KUTZKO et al. teaches of managing the health data of patients via smart contracts on a distributed ledger to manage the health of the patients, however does not teach a system for tracking clinical samples and clinical trials, the system comprising: a distributed ledger for enforcing one or more smart contracts; a plurality of entities joined to the distributed ledger, the plurality of entities comprising a trial sponsor entity, a trial site entity, a laboratory entity, and a research organization entity.
NPL “TrialChain: A blockchain-based platform to validate data integrity in large, biomedical research studies” to Dai et al. teaches of using a blockchain with a distributed ledger to manage clinical trial data, however does not teach a system for tracking clinical samples and clinical trials, the system comprising: a distributed ledger for enforcing one or more smart contracts; a plurality of entities joined to the distributed ledger, the plurality of entities comprising a trial sponsor entity, a trial site entity, a laboratory entity, and a research organization entity.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONSTANTINE SIOZOPOULOS whose telephone number is (571)272-6719. The examiner can normally be reached Monday-Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONSTANTINE SIOZOPOULOS/
Examiner
Art Unit 3686

/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        10/29/22